        Case 1:20-cv-06628-GBD-SLC Document 32 Filed 02/18/21 Page 1 of 1

                          LEE LITIGATION GROUP, PLLC
                                   148 W 24TH STREET, EIGHTH FLOOR
                                         NEW YORK, NY 10011
                                           TEL: 212-465-1180
                                          FAX: 212-465-1181
                                       INFO@LEELITIGATION.COM


Writer’s Direct:         212-465-1188
                         cklee@leelitigation.com
                                                                                   February 17, 2021
Via ECF
The Honorable Sarah L. Cave, U.S.M.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

                   Re:   Hajdaraj, et al. v. A & B Restaurant Group LLC, et al.
                         Case No. 20-cv-06628 (GBD)

Dear Judge Cave:

       I am counsel to Plaintiffs in the above-referenced matter. I write to respectfully request an
adjournment of the telephone conference scheduled for February 23, 2021 at 11:00 a.m. due to a
scheduling conflict in a different case.

        The scheduling conflict in question is due to a telephonic fairness hearing before Magistrate
Judge Wang in Villar v. AHRC Home Care Services, Inc. et al., 1:18-cv-09174, being scheduled
at the same time. [Dkt. No. 63].

       This is the first request for an adjournment. Defendants have not yet appeared in this case
and have not been able to be reached for consent.

       Therefore, I respectfully request that the Court adjourn the telephone conference to March
5, 2021, March 9, 2021, or any other time that the Court deems appropriate.

        We thank the Court for considering this matter. The conference currently scheduled for
                                                        February 23, 2021 at 11:00 am is ADJOURNED
Respectfully submitted,                                 to March 9, 2021 at 12:00 pm and will take
                                                        place on the Court's conference line.
/s/ C.K. Lee
C.K. Lee, Esq.                                          The parties are directed to call: 866-390-1828,
                                                        access code: 380-9799, at the scheduled time.

cc:      Alban Prelvukaj and Abneshe Sinanaj               The Clerk of Court is directed to close ECF No.
         C/O Victor Valon Dedushaj                         31.
         victor@benjaminsteakhouse.com
                                                           SO ORDERED             2/18/2021
